(the decision to issue an advisory instruction lies within the district court's

                   discretion). Accordingly, we

                               ORDER the judgment of conviction AFFIRMED.'


                                                                         J.




                   Parraguirre J                               Cherry


                   cc: Hon. David B. Barker, District Judge
                        The Law Office of Dan M. Winder, P.C.
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                          'Although we filed the fast track statement and appendix submitted
                   by King, they fail to comply with the Nevada Rules of Appellate
                   Procedure. The footnotes in the fast track statement are not in the same
                   size and typeface as the brief and the fact section refers to matters in the
                   record without specific citation to the appendix. Further, the appendix
                   does not contain a single alphabetical index for all documents and the
                   included transcripts are not in chronological order. See NRAP 3C(e)(1)(C),
                   (e)(2)(C); NRAP 30(c)(1)-(2); NRAP 32(a)(5). We caution King's counsel
                   that future failure to comply with the rules of this court may result in the
                   imposition of sanctions. NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) I947A


             Eft     ;E:s;                                                                      '   •   : • II